Citation Nr: 1128763	
Decision Date: 08/03/11    Archive Date: 08/10/11

DOCKET NO.  06-20 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric condition, to include undifferentiated schizophrenic reaction.

2.  Entitlement to nonservice-connected disability pension benefits.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and C.W.



ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The appellant has verified active duty for training with the United States Marine Corps Reserve from July 11, 1972 to January 8, 1973, and from July 1, 1973 to July 14, 1973 and was a member of United States Marine Corps Reserve until October 1974.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana in which the RO reopened the appellant's previously denied claim of entitlement to service connection for undifferentiated schizophrenic reaction, but denied the claim on its merits.  In that same rating determination, the RO denied the appellant's claim of entitlement to nonservice-connected pension benefits.

The appellant testified at a personal hearing conducted at the RO before the undersigned Veterans Law Judge in August 2008. The Board observes for the record that the appellant appeared unrepresented at his hearing and stated his desire to proceed with his hearing without representation even though an unrevoked Appointment of Service Organization dated in July 1975 exists in the claims file. August 2008 BVA hearing transcript, p. 2.

After reviewing all evidence of record in December 2008, the Board recharacterized the appellant's new and material evidence claim as a claim of entitlement to service connection for a psychiatric disorder, to include undifferentiated schizophrenic reaction.  In doing so, the Board agreed with the RO's determination to reopen this claim, but found that additional development of the claim was necessary.  As such, the merits of the appellant's service connection claim and his nonservice-connected pension claim were remanded to the RO.  When the matter was returned to the Board, part of the development it requested in its December 2008 decision has not been completed.  Therefore, the matter was remanded again in March 2010.  The case is again before the Board for appellate review.


FINDINGS OF FACT

1.  The appellant's diagnosed psychiatric disorders are not etiologically related to service.

2.  The appellant did not become disabled during his periods of active duty for training.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

2.  The criteria for basic eligibility for VA pension benefits have not been met.  38 U.S.C.A. §§ 1521, 5103A, 5107 (West 2002); 38 C.F.R. § 3.3 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2010).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes the portion of the regulation which states that VA will request that the claimant provide any evidence in his possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).
	
Subsequent to the initial adjudication of the appellant's claims, a letter dated in April 2009 was sent to the appellant in accordance with the duty to notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The appellant was notified of the evidence that was needed to substantiate his claims; what information and evidence that VA will seek to provide and what information and evidence the appellant was expected to provide, and that VA would assist him in obtaining evidence, but that it was his responsibility to provide VA with any evidence pertaining to his claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The appellant was also notified of the criteria for establishing an effective date and disability rating.  See Dingess.

Here, the duty to notify was not satisfied prior to the initial decision on the appellant's claims by the RO.  Under such circumstances, VA's duty to notify may not be "satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence the VA found lacking in the claimant's presentation."  Rather, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case (SOC) or supplemental statement of the case (SSOC), is sufficient to cure a timing defect).

In this case, the VCAA duty to notify was satisfied subsequent to the initial AOJ decision by way of the April 2009 letter that addressed all notice elements.  Although the notice letter was not sent before the initial RO decision in this matter, the Board finds that this error was not prejudicial to the appellant because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the appellant been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond, but the claim was then readjudicated by way of an SSOC in December 2009, after the notice was provided.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.  See Shinseki v. Sanders/Simmons, 129 S.Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the United States Court of Appeals for Veterans Claims (Court) to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

The appellant's service treatment records, VA treatment records, private treatment records, and hearing transcript have been associated with the claims file.  The record reflects that the appellant has received benefits from the Social Security Administration (SSA).  VA has undertaken efforts to obtain those records and associate them with the claims file.  However, in correspondence dated December 2006 and April 2010, the SSA indicated that the medical records associated with the appellant's file had been destroyed.  VA issued a formal finding regarding the unavailability of the appellant's SSA records in May 2010.  The Board has concluded that any further attempts to obtain these records would be futile.

The Board notes that no medical examination has been conducted and no medical opinion has been obtained with respect to the appellant's claim for service connection for an acquired psychiatric disorder.  However, the Board finds that the evidence, which does not reflect competent evidence of a psychiatric disability during the appellant's periods of active duty for training, warrants the conclusion that a remand for examinations and/or opinions is not necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4).

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in service connection claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  As discussed below, the evidence does not satisfy the standards of McLendon, as the weight of the evidence does not demonstrate that a psychiatric disorder was incurred during the appellant's active duty for training.

VA has provided the appellant with opportunity to submit evidence and arguments in support of his claim.  The appellant and his representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  The record is complete and the case is ready for review.

B.  Service Connection

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Active military, naval, or air service includes any period of active duty for training (ADT) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in the line of duty, or any period of inactive duty training (IADT) during which the individual concerned was disabled or died from an injury incurred in or aggravated in the line of duty.  38 U.S.C.A. § 101(21), (24) (West 2002); 38 C.F.R. § 3.6(a), (d) (2010).  ADT includes full-time duty performed for training purposes by members of the Reserves and National Guard of any state.  38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c)(1), (3) (2010).  

Certain chronic diseases, including psychoses, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).  However, presumptive periods do not apply to ADT or IADT.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Thus, service connection may be granted for a disability resulting from a disease or injury incurred or aggravated while performing ADT, or from an injury incurred or aggravated while performing IADT.  38 U.S.C.A. §§ 101(24), 106, 1110 (West 2002).

Private treatment records generated prior to the appellant's period of ADT are negative for any entries related to a psychiatric disorder.  Service treatment records do not reflect any complaints, treatment, or diagnosis of a psychiatric disorder during the appellant's periods of ADT.  A January 1973 examination noted no relevant abnormalities.

Private treatment records dated May 1974 show the appellant was dropped off at a treatment facility in a disoriented state.  He expressed paranoia and admitted to disorganized thinking.  Based on his own statements and an examination, the appellant was diagnosed with paranoid schizophrenia, rule out organic brain syndrome with psychosis.  He was treated with medication.

Service treatment records dated August 1974 indicate the appellant underwent a psychiatric evaluation.  Historically, while at his civilian job, experienced a sudden onset of grandiose ideas, including believing that he was the President of the United States.  He was treated at a civilian hospital, and later began outpatient treatment.  He continued to have difficulty with thinking and sleeping.  He was diagnosed with a chronic and moderate schizophrenic reaction of an undifferentiated type.  The treating physician felt that separation was warranted.  An August 1974 examination noted a "thinking disorder," parenthetically referred to as schizoid personality disorder, C.D. (considered disqualifying).

Additional private records dated November 1974 reflect complaints of sleep problems and low energy.

Basic data obtained from the SSA show the appellant received disability benefits for a disorder that had its onset in August 1974.

VA treatment records dated June 2003 reflect a diagnosis of bipolar disorder.  Additional records dated May 2004 show a diagnosis of schizoaffective disorder

Additional VA treatment records dated May 2005 show the appellant reported experiencing nervous problems in the military.  He had since been treated for depression, anxiety, and bipolar disorder.

The appellant and an acquaintance, C.W., testified at a Travel Board hearing in August 2008.  He denied having any problems during childhood and up through basic training.  He further testified that he was prescribed medication for mood swings during service in 1972 or 1973.  This occurred during his weekend drill training, and he had been on medication since that time.  He received treatment from VA and through a private psychiatrist.  He also reported being on Social Security disability since 1977.  C.W. testified that the appellant had been hospitalized at a private facility in the past 2 or 3 years.  She also stated that the appellant talked about service a great deal, including in his sleep.

Based on the evidence of record, the Board finds that service connection for an acquired psychiatric disorder is not warranted.  Although recent treatment records reflect diagnoses of bipolar disorder and schizoaffective disorder, the overall weight of the evidence is against a finding that such conditions were incurred in service.  Treatment records dated prior to and during the appellant's periods of ADT do not reflect any findings related to a psychiatric disorder.  The appellant was not treated or diagnosed until approximately 1 year after his last period of ADT.  As noted above, the 1 year presumptive period for chronic diseases such as psychoses does not apply to ADT.  There is no competent medical opinion attributing the appellant's current conditions to ADT.

The Board has considered the appellant's own statements made in support of his claim.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example difficulty hearing, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In Robinson v. Shinseki, the Federal Circuit held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Federal Circuit set forth a two-step analysis to evaluate the competency of lay evidence.  The Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record-including, if the Board so chooses, the fact that the appellant has not provided any in-service record documenting his claimed injury-to determine whether to grant service connection.  See Robinson v. Shinseki, 312 Fed. Appx. 336 (2009) (confirming that, "in some cases, lay evidence will be competent and credible evidence of etiology").  The Board observes that this Federal Circuit decision is nonprecedential.  See Bethea v. Derwinski, 252, 254 (1992) (a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains").  The Board believes that if Bethea applies to Court decisions, it surely applies to those of a superior tribunal, the Federal Circuit.

Here, the Board does not find that the appellant is competent to render diagnoses of psychiatric disabilities.  While the appellant is certainly competent to report observable symptoms, he has not been shown to be competent to identify specific disorders based solely on observation.  Further, while the appellant has asserted that his psychiatric disorders are the result of service, he has not demonstrated the medical knowledge required to establish an etiological nexus between his service and a current psychiatric disorder.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Therefore, although the statements of the appellant offered in support of his claim have been given full consideration by the Board, they are not considered competent medical evidence and do not serve to establish a medical nexus between these claimed disorders and the appellant's period of service.

Further, to the extent that the appellant's lay statements are offered as evidence of continuity of symptomatology, the Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  See Buchanan v. Nicholson, supra.  As noted, in adjudicating his claims, the Board must evaluate the appellant's credibility.  See Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  As noted, competency of evidence differs from weight and credibility.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, supra; see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

While the Board acknowledges that the appellant is competent to provide evidence of his own experiences, the fact that there are no documented complaints or treatment during his periods of ADT weighs against the claim he now makes that he has had problems ever since service.  The Board is not holding that corroboration is required.  Rather, the Board finds his assertions to be less credible than the negative contemporaneous records.  The Board notes that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  However, with respect to a merits review, the lack of evidence of treatment may bear on the credibility of the evidence of continuity.  As such, the Board finds that the probative evidence is against the claim based on continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).

B.  Pension

Under the provisions of 38 U.S.C.A. § 1521(a), pension is payable to a veteran who served for 90 days or more during a period of war and who is permanently and totally disabled due to nonservice-connected disabilities which are not the result of the veteran's willful misconduct.  In addition, VA regulations provide that basic entitlement to pension exists if a veteran served in the active military, naval, or air service for 90 days or more during a period of war; or served in the active military, naval, or air service during a period of war and was discharged or released from such service for a service-connected disability; or served in the active military, naval, or air service for a period of 90 consecutive days or more and such period began or ended during a period of war; or served in the active military, naval, or air service for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3).

The period of war for the Vietnam Era is the period beginning on February 28, 1961 and ending on May 7, 1975, inclusive, in the case of a veteran who served in the Republic of Vietnam during that period; and the period beginning on August 5, 1964 and ending on May 7, 1975, inclusive, in all other cases.  38 C.F.R. § 3.2(f).

Additionally, the Board observes that the term "active military, naval, or air service" includes any period of ADT during which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty, and any period of IADT during which the individual concerned was disabled from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24).  That is to say, when a claim is based on a period of ADT, there must be evidence that the individual concerned died or became disabled during the period of ADT as a result of a disease or injury incurred or aggravated in the line of duty.  In the absence of such evidence, the period of ADT would not qualify as "active military, naval, or air service" and the claimant would not achieve veteran status for purposes of that claim.  See 38 U.S.C.A. § 101(2)-(24).

As discussed above, service connection is not warranted for an acquired psychiatric disorder, and the appellant is not service connected for any other disability.  Therefore, his periods of ADT do not qualify as "active military, naval, or air service" for pension purposes as he was not disabled during ADT.  Without such qualifying service, entitlement to nonservice-connected pension benefits is not warranted.


ORDER

Service connection for an acquired psychiatric disorder is denied.

Entitlement to nonservice-connected disability pension benefits is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


